Pfeifer, J.
We hold that R.C. 4123.01(C) and 4123.74 do not foreclose an employee who has suffered purely psychological injuries from pursuing a common-law remedy against her employer.
R.C. 4123.01(C) defines the term “injury” as it is used in R.C. Chapter 4123, which sets forth Ohio’s workers’ compensation system. The statute reads:
“(C) ‘Injury’ includes any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee’s employment. ‘Injury’ does not include:
“(1) Psychiatric conditions except where the conditions have arisen from an injury or occupational disease.”
Thus, for the purposes of R.C. Chapter 4123, psychiatric conditions that do not result from a physical injury do not constitute an “injury.” Thus, those psychological injuries are not included in the purview of the statute.
Since psychological injuries are not included within the definition of “injury” used in the statutory chapter, those injuries cannot be included in the chapter’s grant of employer immunity from suit for any “injury” suffered by an employee. R.C. 4123.74 reads:
“Employers who comply with section 4123.35 of the Revised Code shall not be hable to respond in damages at common law or by statute for any injury, or occupational disease, or bodily condition, received or contracted by any employee in the course of and arising out of his employment * * * .”
*465If a psychological injury is not an injury according to the statutory definition of “injury,” then it is not among the class of injuries from which employers are immune from suit. Any other interpretation is nonsensical, and leads to an untenable position that is unfair to employees. The lower courts’ interpretation would force us to say that for compensation purposes psychological injury is not an injury, but for immunity purposes it is. It is an absurd interpretation that seems borrowed from the pages of Catch-22.
Moreover, interpreting R.C. 4123.01 and 4123.74 the way the lower courts in this case did ignores the bargain between employers and employees that is the basis for the workers’ compensation system. In Blankenship v. Cincinnati Milacron Chemicals, Inc. (1982), 69 Ohio St.2d 608, 614, 23 O.O.3d 504, 508, 433 N.E.2d 572, 577, this court set forth the philosophy behind the workers’ compensation system:
“The workers’ compensation system is based on the premise that an employer is protected from a suit for negligence in exchange for compliance with the Workers’ Compensation Act. The Act operates as a balance of mutual compromise between the interests of the employer and the employee whereby employees relinquish their common law remedy and accept lower benefit levels coupled with the greater assurance of recovery and employers give up their common law defenses and are protected from unlimited liability.”
The lower court decisions remove psychological injuries from the tradeoff between employers and employees — employees relinquish their common-law remedies for psychological injuries in return for nothing. That is antithetical to the philosophical underpinnings of the system.
This court has previously held that nonphysical injuries can generate a common-law cause of action against an employer. In Kerans v. Porter Paint Co. (1991), 61 Ohio St.3d 486, 575 N.E.2d 428, this court held that the workers’ compensation system does not provide the exclusive remedy for claims based upon sexual harassment in the workplace. In Kerans, this court refused to find that psychological disturbances arising solely from emotional stress in the workplace fit within the definition of “injury” in R.C. 4123.01, and found that victims of sexual harassment had a common-law remedy. Thus, this court held that a purely psychological injury suffered in the workplace is compensable in the common law.
The workers’ compensation system was not designed to resolve every dispute that arises between employers and employees. It was designed to manage the compensation of individuals who suffer physical injuries or contract occupational diseases on the job. We do not require victims of sexual harassment to proceed through the workers’ compensation system. We do not require employees alleging a breach of an employment contract to use the workers’ compensation *466system to settle the dispute. We do not require workers who have been injured as a result of intentional torts to seek redress from the workers’ compensation system.
R.C. 4123.74’s grant of immunity to employers applies to causes of action arising from certain types of injury. The statute does not make employers immune from negligence suits, but instead makes them immune from common-law actions for any “injury” suffered on the job. Psychological injuries are not included in the definition of injury. If the statute says psychological injuries are not the type of injuries the system was designed to deal with, then they are not the type of injury the system can deal with. That does not mean that the problem cannot be dealt with elsewhere. That does not foreclose the common law’s ability to deal with those injuries.
In fact, the common law itself does not leave much room for recovery for purely psychological injuries. A claim of negligent infliction of emotional distress is limited to instances “where the plaintiff has either witnessed or experienced a dangerous accident or appreciated the actual physical peril.” Heiner v. Moretuzzo (1995), 73 Ohio St.3d 80, 86-87, 652 N.E.2d 664, 669. Bunger may be one of the few employee plaintiffs who actually could have a viable cause of action for negligent infliction of emotional distress.
A majority of states allow compensation to workers for some purely psychological injuries suffered in the workplace. 3 Larson, Workers’ Compensation Law (1997), Section 42.23. Ohio’s General Assembly has yet to make such injuries compensable under workers’ compensation statutes. Since psychological injuries are removed from the coverage of the Act and the concomitant statutory immunity the Act imparts, the common law may allow relief for certain workers. Therefore, workers who suffer purely psychological injuries may seek redress through common-law causes of action that allow recovery for those injuries.
Accordingly, we reverse the judgment of the court of appeals.

Judgment reversed.

Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Lundberg Stratton, J., concurs separately.
Douglas, J., dissents.
Moyer, C.J., and Cook, J., dissent.